DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by David S. K. Siu U.S. Patent Publication 2011/0206509 A1 (Siu).
Regarding claim 1, Siu discloses an air duct for a ventilation seat, the air duct comprising: an upper surface provided with a plurality of air outlets (Figure 3 Element 113); a lower surface provided with an air inlet (Figure 5 Element 2 region), and configured such that corners thereof are attached to corners of the upper surface to form an air passage (Figure 5); and a spacer provided on at least one of the lower surface and the upper surface to extend toward the other surface (Element 111 and 121).  
Regarding claim 2, Siu discloses the air duct wherein the spacer is configured such that protrusions are provided on at least one of the lower surface and the upper surface to extend toward the other surface at predetermined intervals (Element 111 and 121). 
Regarding claim 9, Siu discloses the air duct wherein the air duct constituted by the upper surface and the lower surface is provided with a fan and a conveying duct at a side thereof (Element 2).  
Regarding claim 17, Siu disclose a ventilation seat configured in a form of a seat back part or a seat bottom part, the ventilation seat comprising: the air duct including: the upper surface provided with the plurality of air outlets; the lower surface provided with the air inlet, and configured such that the corners thereof are attached to the corners of the upper surface to form the air passage; and the spacer provided on at least one of the lower surface and the upper surface to extend toward the other surface; a cushion part connected to the air outlets of the upper surface and an air passage of the foam pad; and a support means supporting the lower surface (Figure 5 and 6 [0033-0035]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siu in view of Stefan Bauer et al. U.S. Patent Publication 2018/0065524 A1 (Bauer).
Regarding claim 6, Siu discloses the air duct.  Siu does not directly disclose a nonwoven fabric attached to the bottom of the lower surface.  Bauer discloses the air duct wherein a nonwoven fabric is attached to a bottom of the lower surface ([0022]).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Siu as taught by Bauer to include Bauer’s nonwoven material.  Such a modification would provide a means to protect the duct.  

16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siu. 
Regarding claim 16, Siu discloses the air duct wherein a chamber constituted by the upper surface and the lower surface (Figure 3).  Siu does not directly disclose the chamber to be configured such that a width thereof is gradually increased from an air inlet side toward an inside of the chamber and then is constant.  Shape modification is common and well known in the art.  It would be an obvious modification to provide a shape for the chamber to optimize the air flow within.  

Allowable Subject Matter
Claims 3-5, 7, 8, 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the upper surface to have a conical protruding portion on an inner surface facing the air inlet to diffuse incoming air; and a first and second bent portion to facilitate the flexibility of the duct, spiral protrusions and caps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788. The examiner can normally be reached Monday-Friday 9AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIN H KIM/Primary Examiner, Art Unit 3636